 



EXHIBIT 10.2
GUARANTOR’S ACKNOWLEDGMENT
     The undersigned (the “Guarantor”) has guaranteed payment and performance of
obligations of EBANK MORTGAGE, LLC (the “Borrower”) to U.S. Bank National
Association (the “Bank”) pursuant to the terms of a Guaranty, dated as of
April 19, 2006 (the “Guaranty”), which obligations include without limitation
obligations under the Warehousing Credit Agreement, dated as of [agreement date]
between the Borrower and the Bank (as amended, the “Credit Agreement”). The
Guarantor acknowledges that the Guarantor has received a copy of the proposed
First Amendment to the Credit Agreement, to be dated on or about July 21, 2006
(the “Amendment”). The Guarantor agrees and acknowledges that the Amendment
shall in no way impair or limit the right of the Bank under the Guaranty, and
confirms that by the Guaranty, the Guarantor continues to guaranty payment and
performance of the obligations of the Borrower to the Bank, including without
limitation obligations under the Credit Agreement as amended pursuant to the
Amendment. The Guarantor hereby confirms that the Guaranty remains in full force
and effect, enforceable against the Guarantor in accordance with its terms.
Dated as of July 21, 2006

            EBANK FINANCIAL SERVICES, INC.
      By:   /s/ James L. Box               Title:   President and CEO     

 